SOLID FILM AS BINDER FOR BATTERY ELECTRODES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Remarks
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 36-48 and 50-67 are pending, wherein claim 36 is amended, and claims 38, 48, 50 and 57 were previously withdrawn. Claims 36-37, 39-47, 51-56 and 58-67 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
Claims 36-37, 39-47, 51-56 and 58-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The recitations in the last paragraph of the amended claim 36 are contradictory. Since it is required that the electrode attachment substance (120) binding to both the electrochemically active material (130) and the current collector (110) (See, e.g., the Fig. below), the electrochemically active material cannot be adhered directly to the current collector (i.e., 130 is not directly adhered to 110). In addition, if 130 is directly adhered to 110, the 120 should not be in between 130 and 110.
For purposes of examination, if prior arts teach either of the two contradictory cases, the limitations recited in the two cases are considered having been taught.

    PNG
    media_image1.png
    244
    1280
    media_image1.png
    Greyscale

Claim 36 and its dependent claims are thus rejected under 112 (b).

2) Claim 55 recites the limitation "a/the second side" of the current collector.  There is insufficient antecedent basis for this limitation in the claim, since it is a first side of the current collector is not defined.
3) Claim 55 requires that “the second electrochemically active material (130) is between the second electrode attachment substance (120) and the current collector (110)”. The claimed “adhering the second electrochemically active material to the second side of the current collector” is not able to be implemented via the second electrode attachment substance, since 120 is not in between 130 and 110. See, e.g., the following Fig.

    PNG
    media_image2.png
    302
    1139
    media_image2.png
    Greyscale

Claim 55 and its dependent claims 56 and 58-67 are rejected under 112(b).

Claim Rejections - 35 USC § 102/103
Claims 36, 39, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon et al. (US 20170222278 A1, hereafter Kwon).
Regarding claim 36, Kwon teaches (see at least Fig. 2, [0009], [0030]) a method of forming an electrode, the method comprising:
providing a current collector ([0009]; e.g., 10 in Fig. 2);
providing a layer comprising an electrochemically active material ([0009]; e.g., 20 in Fig. 2);
providing a solid layer of an electrode attachment substance (e.g., 30 in Fig. 2; “a porous first support layer”, which may be a mesh-type porous membrane or a non-woven fabric, see [0019], and one skilled in the art would readily appreciate they are solid; [0009]) on a surface of the layer comprising the electrochemically active material (“on the electrode active material layer”, [0009]) such that the electrochemically active material is adhered directly to the current collector (See 112(b) rejections above), wherein the electrode attachment substance comprises polyphenylene sulfide film, for example ([0020]); and
applying heat to the electrode attachment substance and the electrochemically active material to adhere the electrochemically active material to the current collector (See [0030] and, at least, the term “cured” in [0032] and the term “dried” in [0114]).
Since Kwon teaches the same structure as shown in Fig. 1D of the instant invention, the same result as claimed, that is, the limitation “the electrochemically active material is adhered directly to the current collector via the electrode attachment substance”, is reasonably expected. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). In addition, the said limitation simply expresses the intended result of a process step positively recited and has little patentable weight.
Regarding claim 39, Kwon teaches the method of claim 36, wherein the electrochemically active material is provided as a film (See “layer” in “an electrode active material layer”, [0009]).
Regarding claim 45, Kwon teaches the method of claim 36, wherein the layer of electrode attachment substance comprises a thermoplastic film (polyphenylene sulfide film is a thermoplastic film).
Regarding claims 46-47, Kwon teaches the method of claim 36, wherein the layer of electrode attachment substance comprises a polyethylene terephthalate film ([0020]). Furthermore, polyethylene terephthalate is insoluble in solvent at a temperature below about 200 [Symbol font/0xB0]C, as disclosed in the instant specification.

Claim Rejections - 35 USC § 103
Claims 37, 55-56, 58 and 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 36 above, and further in view of Park et al. (US 20140170475 A1, hereafter Park).
Regarding claim 37, Kwon teaches the method of claim 36, but fails to teach a second solid layer of electrode attachment substance, as claimed. However, in the same field of endeavor, Park discloses an electrode attachment substance (e.g., “a first electrode attachment substance”, [0107]) is disposed between a current collector and a solid film comprising an electrochemically active material, for the benefit of adhering the solid film comprising the electrochemically active material to the current collector. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park into Kwon such that a second substantially solid layer of electrode attachment substance is used to adhere the layer comprising the electrochemically active material to the current collector. As such, the electrochemically active material is sandwiched between both of the provided layers of electrode attachment substance. Additionally, the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143).
Regarding claims 55-56, Kwon teaches the method of claim 36, and further the claimed features in claims 55-56 are duplicated and substantially identical to those recited in claims 36 and 37. The only difference is that all the claimed features are located on the other side of the current collector. However, providing electrode components on both sides of a current collector is well known in prior arts. For instance, Park discloses a second electrode attachment substance is provided on a second side of a current collector of an electrode (See at least claim 15 of Park) and a second electrochemically active material is provided on the second electrode attachment substance (See at least claim 16 of Park). Thus, duplicating electrode components as recited in claims 55-56 on the other side of the current collector is not patentably distinguishable. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). The rejections of claims 36 and 37 are incorporated here.
Regarding claim 58, Kwon in view of Park teaches the method of claim 55, wherein the second electrochemically active material is provided as a film (See “layer” in “an electrode active material layer”, [0009], Kwon).
Regarding claim 60-63, Kwon in view of Park teaches the method of claim 55, but Kwon is lent to the specific composition as claimed in claims 60-63. However, Park further discloses that the second electrochemically active material comprises “between greater than 0% and less than about 90% by weight” of silicon ([0065]). It would have been obvious to one of ordinary skill in the art to use “between greater than 0% and less than about 90% by weight” of silicon, as taught by Park, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The range of “between greater than 0% and less than about 90% by weight” overlaps “at least about 50% to about 100% by weight of silicon” (claim 60), “at about 60% to about 100% by weight” of silicon (claim 61), “at about 70% to about 100% by weight” of silicon (claim 62), and “at about 80% to about 100% by weight” of silicon (claim 63), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 64-65, Kwon in view of Park teaches the method of claim 55, wherein the second electrode attachment substance comprises a thermoplastic film such as polypropylene ([0020], Kwon), which is a different material than the electrode attachment substance (polyphenylene sulfide film as recited in the rejection of claim 36).
Regarding claim 66, Kwon in view of Park teaches the method of claim 55, wherein adhering the electrochemically active material and adhering the second electrochemically active material occur simultaneously, because Park teaches heating the first electrode attachment substance and the second electrode attachment substance to adhere the first solid film comprising the electrochemically active material and the second solid film comprising the second electrochemically active material to the current collector occurs simultaneously (See claims 18 and 14-17 of Park).
Regarding claim 67, Kwon teaches the method of claim 55, wherein the electrode is a negative electrode (See “in case that the electrode for a secondary battery is a negative electrode”, [0117], Kwon). 
Claims 40-44 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 39 above, and further in view of Park et al. (US 20110177393 A1, hereafter Park-II).
Regarding claim 40, Kwon teaches the method of claim 39, but does appear to fail to disclose a specific composition of the film, as claimed. However, in the same field of endeavor, Park-II discloses a composite material composed of silicon and carbon for use in battery electrodes (See at least: Abstract and [0003]; “electrode (e.g., anode and cathode) compositions” in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park-III into Kwon such that a composite material composed of silicon and carbon is used as a specific composition of the electrochemically active material layer/film of Kwon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 41-44, Kwon teaches the method of claim 36, but does appear to fail to disclose a specific composition of the film, as claimed. However, in the same field of endeavor, Park-II discloses a composite material composed of silicon and carbon for use in battery electrodes (See at least: Abstract and [0003]; “electrode (e.g., anode and cathode) compositions” in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park-II into Kwon such that a composite material composed of silicon and carbon is used as a specific composition of the electrochemically active material layer/film of Kwon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Kwon in view of Park-II further teaches the electrochemically active material comprises “greater than 0% and less than about 90% by weight silicon”, which overlaps “at least about 50% to about 100% by weight of silicon” (claim 41), “at about 60% to about 100% by weight” of silicon (claim 42), “at about 70% to about 100% by weight” of silicon (claim 43), and “at about 80% to about 100% by weight” of silicon (claim 44), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 51-54, Kwon teaches the method of claim 36, but is silent to “in roll form” and “a roll to roll process”. However, Park-II discloses that an electrode comprising a current collector and an active material layer can be rolled and a method for forming an electrode comprises a roll-to-roll process (See at least [0005], [0039]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used the current collector and the layer of electrode attachment substance in a roll form in the method for forming the electrode and to have included a roll-to-roll process in the method, since the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143). Furthermore, one skilled in the art would readily appreciate that the layer of electrode attachment substance needs also be in a roll form in order to match the rolled active material layer and current collector in the process of forming the electrode.
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Park, as applied to claim 55 above, and further in view of Park-II.
Regarding claim 59, Kwon in view of Park teaches the method of claim 55, but does appear to fail to disclose the second electrochemically active material is a silicon carbon composite film. However, in the same field of endeavor, Park-II discloses a composite material composed of silicon and carbon for use in battery electrodes (See at least: Abstract and [0003]; “electrode (e.g., anode and cathode) compositions” in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Park-II into Kwon in view of Park such that a composite material composed of silicon and carbon is used as a specific composition of the electrochemically active material layer/film of Kwon in view of Park, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments regarding 112 rejections and Figs. 1A-1D, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments appeared to have read Fig. 1 into the claims.
In response to the argument that Kwon’s “a porous first support layer” cannot read on the claimed “solid layer of an electrode attachment substance” because “the porous first support layer of Kwon is a structural layer to support a binder”, it is iterated again that the composition (e.g., polyethylene terephthalate, [0020]) of Kwon’s porous first support layer can be the same as instantly disclosed or claimed (e.g., claim 47) and therefore there is no reason Kwon’s porous first support layer cannot be used as “a solid layer of an electrode attachment substance”. As to “solid”, after reading at least paragraph [0019] of Kwon, one of ordinary skill in the art would easily appreciate that the mesh-type porous membrane or a non-woven fabric is solid.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727